Judgments, Supreme Court, Bronx County (Robert Straus, J.), rendered May 30, 1997, convicting defendant, upon his pleas of guilty, of one count of criminal sale of a controlled substance in or near school grounds and two counts of attempted murder in the second degree, and sentencing him to consecutive terms of 2 to 6 years, 3 to 6 years and 3 to 6 years, unanimously affirmed.
Defendant’s claim that his pleas were rendered involuntary by the court’s statement, without mention of the mitigating circumstances provision of Penal Law § 70.25 (2-b), that his sentences were required to be consecutive is unpreserved for appellate review (People v Hamlet, 227 AD2d 203, lv denied 88 NY2d 1021) and we decline to review it in the interest of justice. Were we to review this claim, we would find that the *687defendant’s pleas were knowing and voluntary. Since there were no mitigating factors, there was no misinformation as to the scope of sentence. In any event, there is no reasonable possibility that such “misinformation”, if any, could have influenced defendant’s decision to accept the offered pleas (see, People v Jordan, 215 AD2d 257, lv denied 87 NY2d 847). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.